Title: From Thomas Jefferson to George Washington, 26 September 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond September 26. 1780.

The inclosed Copy of a letter from Ld. Cornwallis to Colo. Balfour was sent me by Govr. Rutledge: lest you should not have seen it I do myself the pleasure of transmitting it, with a letter from Genl. Harrington to Genl. Gates giving information of some late movements of the Enemy.
  I was honored yesterday with your favor of the 5th. inst. on the subject of prisoners and particularly Lt. Govr. Hamilton. You arenot unapprised of the influence of this Officer with the Indians, his activity and embittered Zeal against us; you also perhaps know how precarious is our tenure of the Illinois country, and how critical is the situation of the new counties on the Ohio. These circumstances determined us to retain Govr. Hamilton and Majr. Hay within our Power when we delivered up the other Prisoners. On a late representation from the People of Kentuckey by a person sent here from that County, and expressions of what they had reason to apprehend from these two Prisoners in the event of their liberation; we assured them they would not be parted with, tho we were giving up our other Prisoners. Lt. Colo. Dubuysson Aid to Baron de Kalb lately came here on his parole with an offer from Ld. Rawdon to exchange him for Hamilton. Colo. Towles is now here with a like proposition as to himself from Genl. Phillips, very strongly urged by the General. These and other overtures do not lessen our Opinion of the importance of retaining him: and they have been and will be uniformly rejected. Should the settlement indeed of a Cartel become impracticable without the consent of the States to submit their seperate Prisoners to its Obligation, we will give up these two Prisoners, as we would any thing rather than be an obstacle to a general Good; but no other circumstances would I believe extract them from us. These two gentlemen with a Lt. Colo. Elligood are the only seperate prisoners we have retained, and the last only on his own request, and not because we set any store by him. There is indeed a Lt. Govr. Rocheblawe of Kaskaskie who has broken his parole and gone to N. York, whom we must shortly trouble your Excellency to demand for us as soon as we can forward to you the proper documents. Since the 40 Prisoners sent to Winchester as mentioned in my letter of the 9th. ulto. about 150 more have been sent thither, some of them taken by us at sea, others sent on by Genl. Gates.
The exposed and weak state of our western settlements and the dangers to which they are subject from the Northern Indians acting under the influence of the British Post at Detroit, render it necessary for us to keep from five to eight hundred Men on duty for their defence. This is a great and perpetual expence. Could that post be reduced and retained it would cover all the States to the South-East of it. We have long meditated the attempt under the direction of Colo. Clarke but the expence would be so great that whenever we have wished to take it up the circumstance has obliged us to decline it; two different estimates make it amount to two Million of Pounds, present Money. We could furnish the Men provisions  and I believe every necessary except powder; had we the Money, or could the demands from us be so far supplyed from other quarters as to leave it in our power to apply such a Sum to that purpose and when once done it would save annual expenditures to a great amount. When I speak of furnishing the Men I mean they should be Militia: such being the popularity of Colo. Clarke and the confidence of the western people in him that he could raise the requisite number at any time. We therefore beg leave to refer this matter to yourself to determine whether such an enterprize would not be for the general good, and if you think it would, to authorize it at the general expence: this is become the more reasonable if as I am informed the ratification of the Confederation has been rested on our Cession of a part of our western Claims, a Cession which (speaking my private opinion only) I verily believe will be agreed to if the Quantity demanded be not unreasonably great. Should this proposition be approved it should be immediately made known to us as the season is now coming on at which some of the preparations must be made. The time of execution I think should be at the breaking up of the. Ice in the Wabache and before the Lakes open. The interval I am told is considerable. I have the honor to be with every sentiment of esteem & respect Your Excellency’s

Th; Jefferson

